UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7551


CHARLES EDWARD THOMAS,

                Plaintiff - Appellant,

          v.

SOUTH CAROLINA DEPARTMENT OF CORRECTIONS; JON OZMINT, Former
Prison Director; MEDICAL DIVISION; FINANCIAL RECORDS, In
their individual and official capacities,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. David C. Norton, District Judge.
(0:14-cv-00302-DCN)


Submitted:   January 22, 2015             Decided:   January 27, 2015


Before SHEDD, KEENAN, and DIAZ, Circuit Judges.


Remanded by unpublished per curiam opinion.


Charles Edward Thomas, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Charles     Edward   Thomas          seeks    to    appeal   the   district

court’s order adopting the magistrate judge’s recommendation to

dismiss, after a 28 U.S.C. § 1915 (2012) review, his complaint

alleging   Defendants       violated    his       constitutional,          federal    and

state law rights.          Parties are accorded thirty days after the

entry of the district court’s final judgment or order to note an

appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5), or

reopens the appeal period under Fed. R. App. P. 4(a)(6).                           “[T]he

timely   filing   of   a    notice     of       appeal   in    a   civil    case     is   a

jurisdictional requirement.”            Bowles v. Russell, 551 U.S. 205,

214 (2007).

           The    district     court    entered          its   judgment     dismissing

Thomas’s action on May 28, 2014.                  However, Thomas did not file

what was construed as a notice of appeal until October 19, 2014, *

in which he inquires about the status of his objections to the

magistrate judge’s report and recommendation.                        Because Thomas

suggests   that   he   did    not    receive       the    district      court’s     order

adopting the magistrate judge’s recommendation, and since his

     *
        For purposes of this appeal, we assume that the date
appearing on Thomas’s filing is the earliest date it could have
been properly delivered to prison officials for mailing to the
court. Fed. R. App. P. 4(c)(1); Houston v. Lack, 487 U.S. 266
(1988).



                                            2
inquiry into the status of his objections to that recommendation

was made within 180 days of the entry of the district court’s

entry adopting the recommendation, we construe Thomas’s October

19, 2014 filing as a motion to reopen the time to appeal under

Rule 4(a)(6).        See United States v. Feuver, 236 F.3d 725, 729

n.7 (D.C. Cir. 2001).         Accordingly, we remand the case to the

district court for the court to determine whether Thomas can

satisfy the requirements of Rule 4(a)(6).            See Ogden v. San Juan

Cnty.,   32 F.3d 452,   454   (10th   Cir.   1994).   The   record,   as

supplemented, will then be returned to this court for further

consideration.



                                                                   REMANDED




                                       3